Citation Nr: 0611496	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for herpetic simplex keratitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision that granted 
service connection and assigned an initial 10 percent rating 
for herpetic simplex keratitis, effective June 7, 2002.  The 
veteran filed a notice of disagreement (NOD) in July 2003, 
and the RO issued a statement of the case (SOC) in August 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2003.

In February 2005, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  

In his substantive appeal, the veteran requested the 
opportunity to testify at a hearing before a Veterans Law 
Judge (VLJ) in Washington, D.C.  A hearing was thereafter 
scheduled; however, the record indicates that the veteran 
cancelled this hearing in December 2005.

In December 2005, the veteran's representative submitted 
additional evidence consisting of leave and attendance 
statements from his employer, lay statements and the 
veteran's additional statements, along with a waiver of RO 
jurisdiction.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. 20.1304 (2005).

Because the claim on appeal involves a request for a higher 
rating following the grant of service connection, the Board 
has characterized this matter in light of Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).   

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, in a February 2006 letter 
received by the Board, the veteran stated he wanted to appeal 
the April 2005 decision that granted service connection and 
assigned a 30 percent disability rating for dysthymia.  To 
the extent that such document is intended to express 
dissatisfaction with the initial 30 percent rating for 
dysthymia, such expression should properly be directed to the 
RO.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201 
and 20.300 (2005).


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.

On VA examination in March 2005, the most recent VA 
examination of record, the veteran's best corrected visual 
acuity was 20/20 in the right eye and 20/30- in the left eye.  
The Board notes, however, that the examiner's findings are 
not adequate to rate the veteran's service-connected herpetic 
simplex keratitis under the applicable rating criteria 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6001-6003 
(2005).  According to the criteria, the disability, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent. 38 
C.F.R. § 4.84a, Diagnostic Codes 6000 - 6009 (2005).  The 
best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity.  38 
C.F.R. § 4.75 (2005).  The Board notes that an examination 
must provide sufficient information to rate a disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).   
In addition, the Board also points out that the veteran's 
service-connected herpetic simplex keratitis may have 
undergone an increase in severity since the March 2005 VA 
examination.  In December 2005, the veteran's representative 
submitted copies of the veteran's leave and attendance 
statements from his employer showing several absences due to 
his service-connected eye disability.  Furthermore, the 
veteran has asserted that he has had an increase in outbreaks 
of his service-connected eye disability.  However, it is 
unclear whether the outbreaks the veteran describes are 
associated with the disability under consideration.  During 
the course of the appeal, the RO granted service connection 
and assigned a separate 10 percent rating for herpes simplex 
of the face (a matter not before the Board).  Given that 
fact, .   as well as the manner of rating the disability 
under consideration (which, as indicated, is not simply based 
on visual acuity), it would be helpful to obtain medical 
comment as to whether it is medically possible to separate 
the manifestations of the two disabilities .  
 
Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the claim on 
appeal.  See 38 U.S.C. § 5103A.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA medical records from the VA Medical Center (VAMC) 
in Martinsburg dated from June 2003 to October 2004.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during  the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet.  App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611,  613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Martinsburg 
VAMC, since October 2004, following the procedures prescribed 
in 38 C.F.R. § 3.159(c) (2005) as regards requesting records 
from Federal facilities.  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in his possession.  The RO should ensure that its notice to 
the appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006), as regards notice 
pertinent claims arising out of claims for service 
connection, if not otherwise met.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions  
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested  
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The RO's adjudication 
of the claim for a higher initial rating for herpetic simplex 
keratitis should include consideration of additional evidence 
submitted by the veteran's representative directly to the 
Board in December 2005, and the SSOC issued should reflect 
such consideration  (see 38 C.F.R. §§ 19.31, 19.37).  
Further, in adjudicating the claim on appeal, the RO must 
document its specific consideration of whether "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to 
Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should obtain from the 
Martinsburg VAMC all outstanding records 
of evaluation and/or treatment of the 
veteran's herpetic simplex keratitis, 
from October 2004 to the present.  The RO 
must follow the  procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All  records and/or 
responses received should be associated 
with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The  
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year  
period).  The RO should ensure that the 
letter meets the requirements of the 
Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), as regards claims arising out of 
claims for service connection, if not 
otherwise met.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159  (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with  
the claims file, the RO should arrange 
for the veteran to undergo VA medical 
examination by an ophthalmologist for 
evaluation of his herpetic simplex 
keratitis.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests, 
studies and consultations should be 
accomplished (with all findings furnished 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and in a manner that is responsive 
to the applicable rating criteria.  

The examiner should specifically render 
findings with respect to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic 
incapacity, as well as whether the 
veteran is experiencing active pathology.  

To the extent possible, the examiner 
should distinguish the symptoms 
attributable to herpetic simplex 
keratitis from those associated with 
service-connected herpes simplex of the 
face.  However, if it is not medically 
possible to do so, the examiner should 
clearly so state.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include that submitted directly to 
the Board in December 2005) and legal 
authority.  The RO must specifically 
document its consideration of whether 
"staged rating," pursuant to the 
Fenderson case, cited to above, is 
appropriate.
 
8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate  
time period.  See Kutscherousky v. West, 12 Vet. App. 369  
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v.  
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


